Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2021 has been entered.

Response to Amendments
The Amendment filed 1/4/2021 has been entered. Claims 1-10 and 14-19 remain pending in the application. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “mechanism” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-8 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,767,413 to Haber et al.
Regarding claim 1, Haber et al. discloses an injection device (syringe 1; see Figs. 1-5) including: 
a barrel (barrel 24) having a proximal end (needle end) for a needle (needle 40) to protrude therefrom (needle end is proximal end); 
a plunger (piston rod 2);
a needle assembly (needle assembly 21) having a double-pointed hollow needle (needle 40) and a biasing means (compression spring 34) operable to bias the double-pointed hollow needle (needle 40) away from the proximal end of the barrel (barrel 24) (col. 5, lines 29-35), the needle assembly (needle assembly 21) being adapted to initially be housed completely within the barrel (barrel 24, see Fig. 2); and 
a cartridge (ampule 14); 
their arrangement being concentric once assembled to form the device (syringe 1, see Figs. 1-2), with the biasing means (compression spring 34) being located at the proximal end of the barrel (barrel 24, see Figs. 2-5); and
a mechanism (retaining collar 8) operable:
a) to cause the cartridge (ampule 14) to be punctured by a first end of the needle (needle 40) (cols. 4-5, lines 52-28, specifically col. 5, lines 1-7);
b) to cause a second end of the needle (needle 40) to protrude from the proximal end of the barrel (barrel 24) (cols. 4-5, lines 52-28, specifically col. 5, lines 7-9); and 
c) to cause the needle assembly (needle assembly 21), prior to any movement of the plunger (piston rod 2) (col. 4-5, lines 52-28), to be automatically locked (via locking arms 32) in a position once the second end of the needle (needle 40) has been extended beyond a certain point of the proximal end of the barrel (barrel 24)(cols. 4-5, lines 52-28), 
the mechanism(collar 8) being such that:
	i) the needle assembly (needle assembly 21) can be retained in the locked position without subsequent handling of the injection device by a user (according to cols. 4-5, lines 52-28, the user does nothing further to the collar 8 and the locking arms 32 to retain the needle assembly 21 in the locked 
ii) it is adapted to ensure that the action of puncturing and the protruding occur simultaneously (cols. 4-5, lines 52-14).
Regarding claim 2, Haber et al. discloses the claimed invention as discussed above concerning claim 1, and Haber et al. further discloses that the mechanism (retaining collar 8) further enables the needle assembly (needle assembly 21) to be unlocked from its position and when in its unlocked position, the second end of the needle is able to automatically retract completely back into the barrel, such that the entirety of the needle assembly (needle assembly 21) is once again within the barrel (barrel 24)(col. 5, lines 29-39).
Regarding claim 3, Haber et al. discloses the claimed invention as discussed above concerning claim 1, and Haber et al. further discloses that the cartridge (ampule 14) is pre-filled with a medicament (abstract).
Regarding claim 4, Haber et a!, discloses the claimed invention as discussed above concerning claim 1, and Haber et a!, further discloses that the barrel (barrel 24) is so shaped and dimensioned as to cooperatively engage at least one of the mechanism (retaining collar 8), needle assembly (needle assembly 21) or cartridge (ampule 14) (see Figs. 1 -5).
Regarding claim 5, Haber et al. discloses the claimed invention as discussed above concerning claim 4, and Haber et al. further discloses that the cooperative engagement between the barrel (barrel 24) and at least one of the mechanism (retaining collar 8), needle assembly (needle assembly 21) and cartridge (ampule 14) is provided by a presence of: 
respective male and female screw threads; 
a respective shoulder and a respective peripheral aspect adapted to sit on the shoulder; 
movable catches, and catch receiving apertures (retaining collar 8 has locking skirt 12, which interacts with locking arms 32 of the barrel 24; see Fig. 3); or 
an interference fit (the ampule 14 is interference fit with sleeve 22 of the needle assembly 21, which is in turn interference fit within barrel 24 and the Examiner notes that the engagement 
Regarding claim 7, Haber et al. discloses the claimed invention as discussed above concerning claim 4, and Haber et al. further discloses that it is a distal end (piston rod end) of the barrel (barrel 24) that is so shaped and dimensioned as to cooperatively engage at least one of the mechanism (retaining collar 8), needle assembly (needle assembly 21) or cartridge (ampule 14) (Fig. 1 shows all of these components being assembled into syringe 1 via the distal end of barrel 24; see also Figs. 2-5).
Regarding claim 8, Haber et al. discloses the claimed invention as discussed above concerning claim 5, and Haber et al. further discloses that the mechanism (retaining collar 8) includes a resilient plug (locking skirt 12) to enable the interference fit with the barrel (barrel 24).
Regarding claim 14, Haber et al. discloses the claimed invention as discussed above concerning claim 2, and Haber et al. further discloses that the cartridge (ampule 14) is pre-filled with a medicament (abstract).
Regarding claim 15, Haber et al. discloses the claimed invention as discussed above concerning claim 14, and Haber et al. further discloses that the barrel (barrel 24) is so shaped and dimensioned as to cooperatively engage at least one of the mechanism (retaining collar 8), needle assembly (needle assembly 21) or cartridge (ampule 14) (see Figs. 1 -5).
Regarding claim 16, Haber et al. discloses the claimed invention as discussed above concerning claim 15, and Haber et al. further discloses that the cooperative engagement between the barrel (barrel 24) and at least one of the mechanism (retaining collar 8), needle assembly (needle assembly 21) and cartridge (ampule 14) is provided by a presence of: 
respective male and female screw threads; 
a respective shoulder and a respective peripheral aspect adapted to sit on the shoulder; 
movable catches, and catch receiving apertures (retaining collar 8 has locking skirt 12, which interacts with locking arms 32 of the barrel 24; see Fig. 3); or 
an interference fit (the ampule 14 is interference fit with sleeve 22 of the needle assembly 21, which is in turn interference fit within barrel 24 and the Examiner notes that the engagement .

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haber et al., in view of U.S. Publication No. 2002/0068921 to McWethy et al.
Regarding claims 10 and 17, Haber et al. discloses the claimed invention as discussed above concerning claims 1 and 2, respectively, but Haber et al, does not explicitly state that the mechanism includes a pair of flaps arranged proximate to a second end of the barrel to prevent the cartridge from being ejected from the barrel due to the biasing means.
McWethy et al. teaches an injection device that includes a mechanism (inner housing 140) that includes a pair of flaps (tabs 151 of latch 150) that are arranged proximate to (near) a second end of a barrel (plunger end of barrel 120) of the injection device, to prevent a cartridge (cartridge 160) from being ejected from the barrel (barrel 120) due to the biasing means (compression spring 170) (paragraph 37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the mechanism of the device of Haber et al. to include the pair of flaps/locking mechanism of McWethy et al. to releasbly lock the mechanism to the barrel and to limit 
The modified device of Haber et al. in view of McWethy et al. will hereinafter be referred to as the modified device of Haber et al. and McWethy et al.

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haber et al., in view of McWethy et al., in further view of U.S. Publication No. 2002/0007149 to Nelson et al.
Regarding claims 18-19, the modified device of Haber et al. and McWethy et al. teaches the claimed invention as discussed above concerning claim 17, but neither Haber et al. nor McWethy et al., explicitly states that the cartridge is formed of a composite material, as recited in claim 18, or that the composite material includes an inner layer made of glass and outer layer made of plastics material, as recited in claim 19.
As to claims 18-19, Nelson et al. teaches a drug cartridge construction wherein the cartridge (cartridge 12) is formed of a composite material (glass and polymer; paragraph 33), as recited in claim 18, and that the composite material includes an inner layer made of glass (inner housing 18 made of glass) and outer layer made of plastics material (outer housing 16 made of polymer; plastic is a polymer), as recited in claim 19.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have used a cartridge having the construction taught by Nelson et al. in place of the cartridge of the modified device of Haber et al. and McWethy et al., since the cartridge construction of Nelson et al. allows for the use of plastics that have the necessary strength properties to withstand the pressure of injection, while also providing the barrier properties and drug compatibility necessary for long term drug storage (paragraph 33 of Nelson et al.).

Allowable Subject Matter
Claims 6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments in the Response dated 1/4/2021 with regard to the claims have been considered but are not persuasive. 
Specifically, Applicant argues that the Examiner has inappropriately understood the term “biased” in the Haber et al. reference, and that the disclosed “snapped into receipt” of skirt 12 by locking fingers 33 is not an automatic action that moves the needle assembly into a locked position. The Examiner respectfully disagrees. 
In order to use the device of Haber et al., a user must “locates a pair of his fingers (e.g. the index and middle finger) under the ears 30 of flange 28 at the proximal end of syringe cylinder 24. By virtue of the angled ears 30 of flange 28, the dentist's fingers are automatically positioned so as to apply equal and opposite compressive forces (in the directions indicated by the reference arrows 48) against the locking arms 32 of cylinder 24. Accordingly, the locking arms 32 are caused to pivot against their normal spring bias, such that the respective locking fingers 33 are rotated through the slots (designated 42 in FIG. 2) formed in the cylinder 24.” See col. 4, lines 40-47 of Haber et al. 
The pressure applied to locking arms 32 by the user holding the device as intended, results in the locking arms to pivot against their normal spring bias, such that the respective locking fingers 33 are rotated through the slots (designated 42 in FIG. 2) formed in the cylinder 24. See col. 4, lines 48-51 of Haber et al. The locking arms are placed under pressure by the force exerted on them by the user’s fingers, and it is not until “[t]he dentist, using his thumb, then depresses the flange 10 at the proximal end of retaining collar 8 to advance the collar 8 axially and distally (in the direction of reference arrow 50) through the open proximal end of cylinder 24. The retaining collar 8 is locked in the axially advanced position within cylinder 24 when the locking skirt 12 thereof is snapped into receipt below the inwardly extending locking fingers 33 of locking arms 32.” See col. 4, lines 52-60 of Haber et al. 
While the Examiner understands from Haber et al. that the locking arms 32 are generally biased in a radially outward direction (i.e. radially outward is the locking arms’ 32 relaxed state as shown in Fig. 2), by conducting proper use of the device of Haber et al. as disclosed, the user places a counter bias on the locking fingers when holding the device for use. The counter-bias is of sufficient force that once the collar 8 is moved distally by the user, the locking skirt 12 is snapped into receipt below the inwardly 
A subsequent argument presented by the Applicant notes that “it is clear that without further assistance from the fingers of a user, the locking skirt 12 would pass right by arms 32,33 without touching them when the retaining collar is depressed” and Applicant asserts therefore there is no automatic locking feature disclosed in Haber et al.  The Examiner respectfully disagrees with this characterization of Haber et al. 
Specifically, the Examiner notes that the claim requires that “the needle assembly can be retained in the locked position without subsequent handling of the injection device by a user;” which is exactly what Haber et al. teaches. First, the user must pick up and hold the device of Haber et al. (col. 4, lines 40-47). By virtue of picking the device up and holding it as intended, the user’s hand necessarily places locking arms into a counter biased state (col. 4, lines 48-51). The user must do absolutely nothing else in terms of manipulation of the locking arms 32 beyond holding the device as intended in order to have the locking arms perform their automatic locking function of skirt 12 when the collar 8 is moved axially in the distal direction. According to cols. 4-5, lines 52-28, the user does nothing further to the collar 8 and the locking arms 32 to retain the needle assembly 21 in the locked position once the user has pressed locking arms 32 inwardly by holding the device at flange 10 and depressed collar 8 in the axial direction to lock skirt 12 with locking fingers 33.
The Examiner notes that once the user is holding the device as intended (col. 4, lines 40-51) the next action taken by the user is to move collar 8 in the distal axial direction. The result of this action is multi-fold, and occurs simultaneously, i.e., the automatic locking of skirt 12 by locking fingers 33 of locking arms 32, the needle puncturing the cartridge, and the needle moving to a protruding position, all occur simultaneously (see cols. 4-5, lines 52-14). The user is not required to take any subsequent action (i.e., secondary or follow-up action) to retain the needle assembly in the locked position – the user merely needs to keep holding the device as they have been and would to perform an injection. As such, the Examiner is of the position that Haber et al. anticipates claim 1 as discussed above in the rejection of claim 1. 
The Examiner notes that clarification in the claims about the structure involved in the automatic locking process of the present invention could help overcome the Haber et al. reference. Specifically, Applicant’s arguments are focused on trying to draw a distinction based on how Haber et al. must be physically held in a particular way by the user to effect the automatic locking feature of the device. This is opposed to Applicant’s invention which has resilient catches 516, and apertures 517 located at the distal ends of barrel 501 and tube 506 respectively, as shown in Fig. 12 that would function as intended without the user having to hold the device in any particular way. Resilient catches 516 on the distal end of barrel 501 lock into apertures 517 of the tube 506, and barrel 501 is located concentrically within tube 506. Clarifying in the claims the structural elements of the locking feature (resilient catches 516 and apertures 517) and their relative orientation and structural relationship to other elements of the present invention (such as the barrel 501 and tube 506) could effectively distinguish over Haber et al. While Haber et al. and the present invention share a similar locking mechanism (i.e., resilient catches/locking arms that translate into slots/apertures), the resilient catches/locking arms of Haber et al. are located externally, whereas the barrel of the present invention sits inside a tube and the resilient catches of the present invention extend radially outward into apertures of the tube.
The Examiner would like to extend an invitation to conduct an interview to discuss any potential amendment to the claims in advance of the next Applicant’s response. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMBER R STILES/Primary Examiner, Art Unit 3783